Citation Nr: 0106341	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 
1944 to February 1946 and service as a New Philippine Scout 
from March 1946 to February 1949.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Manila, 
Philippines which granted the veteran's claim of entitlement 
to service connection for bilateral hearing loss and assigned 
a non-compensable rating.  
REMAND

Factual background

The veteran filed a claim of entitlement to service 
connection for bilateral  hearing loss in September 1998.  He 
was afforded a VA examination in March 1999.  The examiner 
indicated that he had reviewed the veteran's claims file 
prior to conducting the examination.  Audiometric and W-22 
speech recognition tests were conducted.  Based upon the 
examination results and his service medical records, the 
veteran was granted service connection for bilateral hearing 
loss and was assigned a non-compensable disability rating.  
He filed a Notice of Disagreement as to the assigned 
disability rating in September 1999 and subsequently 
perfected an appeal as to that issue. 

Pertinent law and regulations

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2000). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The VA Schedule for rating Disabilities allows 
for such audiometric test results to be translated into a 
numeric designation ranging from Level I, for essentially 
normal acuity, to Level XI, for profound deafness, in order 
to evaluate the degree of disability from bilateral service-
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. § 4.85 - 4.87 
(2000).

Under the regulations, an examination for hearing impairment 
is to be performed using both a controlled speech 
discrimination test and a pure tone audiometry test.  38 
C.F.R. § 4.85(a) (2000).  In the absence of a speech 
discrimination test, the regulations allow for numeric 
designations ranging from Level I to Level XI to be based 
only upon puretone averages.  However, numeric designations 
based solely upon puretone averages are to be used only when 
an examiner certifies that the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. § 
4.85(c) (2000). 

Reasons for remand

The March 1999 examination report is silent as to the 
veteran's speech recognition scores based upon the Maryland 
CNC list.  See 38 C.F.R. § 3.385 (2000).  
The record does not contain a more recent VA examination 
report.  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  See also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991) and Littke v. Derwinski, 1 
Vet. App. 90 (1990).  
The Board believes that a VA audiology examination, including 
an audiometer test and speech recognition scores based upon 
the Maryland CNC word list, is warranted under the 
circumstances presented in this case.

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.   

2.  The RO should arrange for a VA 
audiology examination of the evert in 
order determine the current level of his 
service-connected bilateral hearing loss.  
In evaluating hearing loss, the examiner 
should identify the auditory threshold in 
the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz and provide speech 
recognition scores using the Maryland CNC 
Test.  A written report of the 
examination should be placed in the 
claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim in a manner consistent 
with the Court's ruling in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




